        Case 1:18-cr-00759-JSR Document 120-2 Filed 07/22/20 Page 1 of 16



 PURCHASE MEMORANDUM



 BAR WORKS INC.
 GET YOUR SEAT IN THE HOTTEST PROPERTY SUB-SECTOR IN TOWN


 Own a workspace and make             Last year the US Bureau of Labor Statistics
                                       said that by 2020 some “65 million
  up to 16% yearly from rents          Americans will be freelancers, temps,
  in a booming market                 independent contractors and solopreneurs,
                                       making up about 40% of the workforce”.




  Bar Works™ at Tribeca, Manhattan, New York – The latest
property from Bar Works™ the growing co-working space provider


   WEALTHBUILDER PROGRAM THE HASSLE-FREE
          WAY TO BUILD WEALTH FAST
Case 1:18-cr-00759-JSR Document 120-2 Filed 07/22/20 Page 2 of 16
              Case 1:18-cr-00759-JSR Document 120-2 Filed 07/22/20 Page 3 of 16

                                                                            Contents



Letter from the Directors                                      4

Key Parties                                                    5

Outline of the Offer                                           6

Introduction: The Business Model for Bar Works™ Inc.          7ß

Background – Changing Work Patterns                            9

Market for Temporary Work Space – The ‘Hot Work Space’        10
                                                                      41 W 46th Street,
Summary of the Business Model: Bar Works™ Inc.                12      Manhattan


Summary of this Offer                                         13

Application Form                                              14




                                                                       41 W 46th Street,
                                                                       Manhattan




                                                                       41 W 46th Street,
                                                                       Manhattan




BAR WORKS™ – Tribeca                                                                       3
                  Case 1:18-cr-00759-JSR Document 120-2 Filed 07/22/20 Page 4 of 16

Letter from the directors



DEAR INVESTOR,
Co-working is now the fastest growing sub-sector of the commercial property market in cies around the world. Bar WorksTM Inc. is one of the very few
branded operators in this sector which targets the mid-market.

Bar WorksTM is a fast emerging operator in the co-working space market, operang two venues in New York’s Manhaan, with a third opening shortly in
Manhaan’s West Village, a thriving, aﬄuent neighborhood.

We believe we have idenﬁed three key ﬂaws in the current work space product – accessibility, cost and target market.

In central Manhaan right now, for example, anyone wanng a work space has to book up a month in advance – oen more – because the demand is so great
and supply relavely limited.

Big ﬁrms such as WeWork and Regus have millions of square feet of work units in Manhaan alone, and are charging not less than US$600 a month for their
use, and they are sll fully booked. But on top of that, all providers are hing their customers with monthly service costs as well – for basic services such as
internet access and phone calls, copying and faxes. Such ‘extras’ can push monthly work space costs up by over 50%, and many users ﬁnds themselves paying
US$700 upwards.

We know this to be the case because the founders of Bar WorksTM Inc. have over 20 years’ experience of using temporary work and oﬃce units in cies around
the world, and we have the bills to prove it! For many entrepreneurs, freelancers and contract workers such hey ‘service’ charges can be a real shock, and
the diﬀerence between ﬁnancial success and failure.

In response, our Bar WorksTM model oﬀers members a ﬁxed monthly all-in fee of not more than US$600 at the two sites in Manhaan that we already
operate.

And here’s the next big diﬀerence Bar WorksTM makes. We are picking up sites that already have full restaurant and bar licenses, so we oﬀer our members full
entertaining/event facilies that most other work space oﬀerings just don’t have.

These former catering sites also have another big advantage – on street frontage and accessibility. Combined with the fact that we will have capacity for
‘passing trade’, this means Bar WorksTM is a very visible and easy to access brand. For example our third site in West Village occupies 50 feet of frontage on
Seventh Avenue.

We are eager to roll out our model as fast as possible, and in many other major cies. We and our real estate advisers are already checking out sites in San
Francisco, Ausn Texas, Chicago and London. We are aiming to have our ﬁrst site open in San Francisco by the end of the year and London by 2017 with oﬀers
submied on properes in both of these cies.

Finally the third big diﬀerence with Bar WorksTM compared to our competors is the market we are targeng. Many of our competors are targeng young
Tech startups which is a relavely small market compared to the broader mid-market consisng of freelancers, lawyers, designers, architects etc.

We opened our ﬁrst Bar WorksTM in October 2015 at 47 W 39th Street, Manhaan. This property is already proﬁtable. Our Second Bar WorksTM opened in
March 2016 at 41 W 46th Street, Manhaan, located near the famous Times Square. Our third venue will be opening shortly in Manhaan’s West Village. Our
Fourth venue is our largest yet and is located in Lower Manhaan’s Tribeca (Triangle Below Canal Street) ranked the most desirable and expensive
neighborhood in the City.

Bar WorksTM’ Wealthbuilder Program is the brand owned by Bar WorksTM Inc. in which investors can purchase their own workspace on a 10 year lease and
lease this back to Bar WorksTM Management Inc. (Its wholly owned subsidiary) for a ﬁxed rental income.

Bar WorksTM launched in October 2015 oﬀering a limited number of leases to investors in its ﬁrst locaon. The response to this investment was tremendous
and as a result all the available leases were sold by December 2015. Our second locaon at Times Square sold out even quicker. Our third venue at West
Village, Manhaan is due to close shortly with limited spaces available

Bar WorksTM is releasing further workspaces from its latest venue located in Tribeca, New York. We are also oﬀering our investors a life-me worldwide
membership to Bar WorksTM, which will allow you to use any Bar WorksTM in our growing network.

Bar WorksTM completed its ﬁrst round of equity fund raising where we raised $1.5m. This will allow Bar WorksTM to connue the rollout of new venues without
the requirement of addional capital.

This Purchase Memorandum sets out our oﬀer to investors who are looking for solid, double-digit income returns over the next decade. Thank you for your
me in considering this proposal, and we look forward to you joining the Bar WorksTM network!




Jonathan Black
Chief Execuve, Bar WorksTM Inc.

4                                                                                                                                 BAR WORKS™ – Tribeca
             Case 1:18-cr-00759-JSR Document 120-2 Filed 07/22/20 Page 5 of 16

                                                                            Key Parties



Group Company Name:          Bar WorksTM, Inc
                             47W 39th Street
                             New York
                             10018
                             USA

Leasehold Company Name:      Bar Works Tribeca, Inc
                             47W 39th Street
                             New York
                             10018
                             USA

Website of the Company:      www.barworks.nyc

Management Corporaon:       Bar WorksTM Management Inc.
                             41W 46th Street
                             New York                               41 W 46th Street, Manhattan
                             10036
                             USA

Aorney:                     Thompson Bukher LLP
                             369 Lexington Avenue
                             New York
                             10017
                             USA

Property Aorney:            Reznick Law
                             900 Third Avenue, 17th Floor
                             New York, NY 10022
                                                            The opening
                             USA
                                                            for Bar Works
                                                            Times Square
Bankers:                     JP Morgan Chase
                             Columbus Circle
                             New York City
                             New York
                             USA

Foreign Exchange Broker:     CentralFX
                             America House
                             2 America Square
                             London, EC3N 2LU
                             UK
                             www.centralfx.co.uk

Auditor to the Company:      ProTax Center
                             1312 Kings Highway
                             New York
                             11229
                             USA
                                                                41 W 46th Street, Manhattan




BAR WORKS™ – Tribeca                                                                          5
               Case 1:18-cr-00759-JSR Document 120-2 Filed 07/22/20 Page 6 of 16

Introduction: The business model for Bar Works™ inc.



The founders of Bar WorksTM Inc.            Markeng and Promoon                       Services available for each monthly
believe they have idenﬁed three key                                                    membership payment will include the
ﬂaws in the current inner city work         Bar WorksTM promotes itself heavily         following:
space model – accessibility and price.      online featuring on a number of
                                            websites which has also aracted            G   Free internet
None of the current work space              membership including:                       G   Free photocopying
operators oﬀer an easy access facility,     www.liquidspace.com,                        G   Free phone connecon and
their premises usually requiring pre-       www.instantoﬃces.com,                           naonal calls
booking. In major city centers, and         www.pivotdesk.com and                       G   Free meeng room use (subject to
parcularly in New York, facilies are      www.getcroissant.com                            pre-booking and availability)
almost always booked up for at least a      Bar WorksTM connues to promote its         G   Free networking
month or more in advance.                   brand to ensure a connual ﬂow of           G   No noce period
                                            members and to promote public               G   No deposit
Costs of using space with all operators     awareness. It has recently entered into     G   Free coﬀee
are also not limited to a monthly rent.     an agreement to promote its brand at        G   Discounted alcoholic drinks (beer
Phone, internet and other services are      the largest oﬃce supplies retailer              and wine licenses)
generally extra costs, and can raise the    Staples in its number one US store in       G   Free subscripon to The Search
monthly bill by as much as 50% or           Union Square. In addion it is also         G   Free technical support
more.                                       planning City wide adversing now           G   Free fax
                                            that the company has a number of
In addion, compeng work space             venues across the City. This will include
locaons do not have full catering and      adversing on the New York Subway.
alcohol licenses, so that their users are
forced to eat and entertain elsewhere.
The Bar WorksTM model means that
members can use the premises for all
their business-related needs, and
network much more eﬀecvely in
comfort and in contact with their data
and resources.

Bar WorksTM work spaces have a
unique vibrancy, based on people
rather than simply on architecture or
décor making these venues ideal for
events and networking. Bar WorksTM
has already held a number of
successful Meet Ups
(www.meetup.com) which as well as
charging a fee ensures there is a
regular ﬂow of people to Bar WorksTM
who in turn take up membership.

Thirdly, Bar WorksTM focuses on the                                                                     The opening for
mid-market rather than purely on the                                                                    Bar Works
Tech Startup market opening up the                                                                      Times Square
target market to a bigger broader
market.




6                                                                                                    BAR WORKS™ – Tribeca
              Case 1:18-cr-00759-JSR Document 120-2 Filed 07/22/20 Page 7 of 16

                                                 Wealth builder program explained



Aer the success of the ﬁrst three Bar WorksTM lease programs the company has acquired its fourth venue, located in New
York’s, Tribeca, situated in lower Manhaen.

The Bar WorksTM Wealth Builder Program allows investors who are seeking income combined with capital appreciaon the
chance to purchase a 10-year lease on workspace units in Manhaan’s Tribeca on a ﬁxed rental including the beneﬁt of any
rent increases derived from the lease.

The units available will be amongst those set aside for full-me and long-term members of Bar WorksTM Inc. who will pay
US$600 per month all-inclusive for their use.

The cost of each work space is US$25,000, plus you receive a free life me worldwide membership to Bar WorksTM.


                                                     Premium                   Monthly Rent                % return per year

Single Workspace                                      $25,000                           $292                              14%

Wealth Starter (2 workspaces)                         $50,000                           $625                              15%

Wealth Accelerator (3 workspaces)                     $75,000                           $969                             15.5%

Wealth Builder (5 workspaces)                        $125,000                         $1,667                              16%




The Wealthbuilder Program has been structured to maximize your income and capital.

We do not encourage the purchase of single units as by purchasing mulple units your rental income and returns increase.

All income payments will be paid monthly from the point of investment – so you start receiving income just 14 days aer
taking up this oﬀer. You will see a steady ﬂow of income for the whole me you hold your lease.

In addion, Bar WorksTM will buy back your lease at 125% of inial cost - ie, US $31,250. However, Bar WorksTM Inc. may oﬀer
the right to buy back at that level at any point aer the second year anniversary of investment. In addion at the end of the
lease term there is a reversionary interest which pays back the investor the sum of their inial investment.

Bar WorksTM Inc. will also oﬀer a matched bargain facility where leaseholders can sell their lease units at any me if
required – and perhaps buy more too!




“   An energizing environment is rare to ﬁnd
    in a co-working space. A trendy building
    or beauful architecture doesn’t make
    the atmosphere. The people do
              Case 1:18-cr-00759-JSR Document 120-2 Filed 07/22/20 Page 8 of 16

     Bar WorksTM on 39th Street,
     Manhattan.




Bar WorksTM oﬀers a Limited
Membership or Full Membership and
Virtual Oﬃce opons. For example, at
the West 39th Street facility there is a
capacity for approximately 200
members, with 64 permanent work
spaces (usually for full members), 134
ﬂexible spaces (for part-me and
temporary members) and 50 addional
spaces for virtual oﬃce/ad hoc/per day
usage. The new West Village Bar
WorksTM will have 95 permanent work
spaces with capacity for 1,000
members (including ﬁxed, ﬂexible and
virtual). Our Tribeca venue is our
largest yet with a square footage of
over 6,000 with a capacity for at least
400 permanent workspaces with
addional private oﬃces and meeng
rooms.

“An energizing environment is rare to
ﬁnd in a co-working space. A trendy
building or beauful architecture
doesn’t make the atmosphere. The
people do. The best way to encourage
that energy is through our bar
environment. You will get a real
opportunity to network with your
fellow entrepreneurs. Many of the
good ideas are generated in such
surroundings and this atmosphere is
present 24/7.”




8
             Case 1:18-cr-00759-JSR Document 120-2 Filed 07/22/20 Page 9 of 16

                                           Background – changing work patterns



Last year the US Bureau of Labor         In addion, the latest issue of the     researchers who have, for years,
Stascs said that by 2020 some “65      Harvard Business Review (HBR) reports   studied how employees thrive, we
million Americans will be freelancers,   that large corporates are also now      were surprised to discover that people
temps, independent contractors and       encouraging their employees to use      who belong to them report levels of
solopreneurs, making up about 40% of     remote co-working spaces because of     thriving that approach an average of 6
the workforce”. Similar trends can be    the beneﬁts all companies and workers   on a 7-point scale. This is at least a
seen in other developed and              can derive from the model.              point higher than the average for
developing economies, and this                                                   employees who do their jobs in
suggests that demand for work spaces     HBR says:                               regular oﬃces, and something so
will connue to rise in the coming       “There seems to be something special    unheard of that we had to look at the
years around the world.                  about co-working spaces. As             data again.

                                                                                 It checked out. So we were curious:
                                                                                 What makes co-working spaces –
                                                                                 deﬁned as membership-based
                                                                                 workspaces where diverse groups of
                                                                                 freelancers, remote workers, and other
                                                                                 independent professionals work
                                                                                 together in a shared, communal seng
                                                                                 – so eﬀecve? And are there lessons
                                                                                 for more tradional oﬃces?”

                                                                                 HBR cites several examples of how
                                                                                 employees of large corporates are
                                                                                 using the co-working model, including
                                                                                 using actual remote work spaces.
                                                                                 (hps://hbr.org/2015/05/why-people-
                                                                                 thrive-in-coworking-spaces). And the
                                                                                 journal concludes that co-working
                                                                                 spaces enhance success for three main
                                                                                 reasons: people who use co-working
                                                                                 spaces see their work as meaningful;
                                                                                 they have more job control; they feel
                                                                                 part of a community.

                                                                                 Thus, the work space model is now
                                                                                 also serving a growing number of
                                                                                 major corporates as they realize the
                                                                                 beneﬁts it brings in terms of worker
                                                                                 wellbeing and producvity. And whilst
                                                                                 many big corporaons may decide to
                                                                                 reﬁt their own oﬃces to copy the
                                                                                 model, they also seem to be acve in
                                                                                 co-working memberships for their
                                                                                 staﬀ.

                                                                                 The work-life balance appears to be
                                                                                 shiing for employees as well as the
                                                                                 self-employed.




                                                                                                                        9
             Case 1:18-cr-00759-JSR Document 120-2 Filed 07/22/20 Page 10 of 16

Market for temporary work space – The ‘Hot Work Space’



Whilst the changes in how and where         “When we last took our survey, 80%        support they want – and they may well
people work are behind the huge             of co-working professionals were sll     be becoming more cost-conscious at
success of companies such as Regus          at their ﬁrst co-working space; this      the same me.
and WeWork, it looks likely that there      me around, that number dropped to
will be many more such success stories      just under 70%. More people were          For work space operators this means a
from every connent in the years            also likely to return to their ﬁrst co-   more varied and diﬀerenated oﬀering
ahead. (Market leader WeWork raked          working spaces. There was one             is needed, even though a key factor for
in revenues of US$150 million (£96          excepon, however, which                  operators is that they keep property
million) in 2014, and is taking its US      signiﬁcantly increased the frequency      and renovaon costs under control.
model to Europe and the Middle East.)       of co-working traﬃc from one space        This is more easily achieved in
                                            to another. Whereas in the past, co-      countries where property can be
Globally, the co-working business is in     workers normally remained loyal to        leased on long-term contracts and
a major uptrend. According to industry      their ﬁrst ever co-working space (even    there is good compeon in the reﬁt
tracker Deskmag.com, ﬂexible working        to those with poor rangs), future        and renovaon market.
spaces around the world grew ﬁve            esmates show that the probability
mes during 2010-13. That’s just three      that people will stay put in              Our fourth Bar WorksTM is located at 70
years. In its most recent published         unsasfactory work spaces will be         White Street, which is situated in
report (2014), Deskmag.com also said        much lower.”                              Lower Manhaan in the heart of the
that:                                                                                 area known as Tribeca (Triangle Below
                                            Thus, an element of compeon is          Canal Street). It is just oﬀ Broadway
“Seven out of ten co-working                entering the work space provision         which is the main thoroughfare in the
facilitators report that the availability   market, and end users are becoming        area.
of desk space in co-working spaces          more selecve about the facilies and
can’t keep up with the public’s
demand in general. The current need
for co-working spaces outweighs the
availability of vacant spots. Taken as a
whole, the co-working economy has
paralleled this posive outlook, with
more than one in two co-working
spaces planning to expand in this year
alone. Success stories with this kind of
market value are few and far
between. Compared to co-working,
many other industries see less growth
on average.”

In India, for example, the India Times
reported this summer that, “With the
blossoming of India’s start-up
ecosystem, entrepreneurs are not the
only ones making big business - so are
the people running the spaces they
work out of. Co-working spaces, which
are growing in demand by the day, are
proving to be a proﬁtable and even
scalable venture.”

Deskmag.com has also highlighted
another trend within the industry, and
reported that “more co-working
members are switching workspaces”


10                                                                                                  BAR WORKS™ – Tribeca
    Case 1:18-cr-00759-JSR Document 120-2 Filed 07/22/20 Page 11 of 16

                                 Information on the Tribeca venue


“
There seems to be something special
about co-working spaces. As researchers
who have, for years, studied how
employees thrive, we were surprised to
discover that people who belong to them
report levels of thriving that approach an
average of 6 on a 7-point scale

            70 White
              Street,
                        Tribeca has recently been described as
                        the most desirable and expensive
                        residenal area in the City. It possesses
                        the ideal demographics for our brand.
                                                                      ”
                                                                    well as the struggling arst and
                                                                    entrepreneur.

                                                                    Size
             Tribeca    Tribeca features numerous galleries,        The property measures approximately
                        stores and ﬁne restaurants and is home      6,000 sf on the ground with
                        to the burgeoning Tribeca Film Fesval      approximately 400 available spaces for
                        organized by actor Robert DeNiro. It is     ﬁxed workspaces with addional
                        one of the few neighborhoods that           private oﬃces with a capacity for
                        embodies a sense of community and is        around 1,200 paying members
                        home to both the rich and famous as         (including ﬁxed, ﬂexible and virtual).




                              70 White Street, Tribeca




                                                                                                        11
             Case 1:18-cr-00759-JSR Document 120-2 Filed 07/22/20 Page 12 of 16

Summary of the business model: Bar Works™ Inc.



To provide both a diﬀerenated             be more transparent in what it oﬀers          schedule of events with guest
oﬀering in the work space market, and      and what it charges, and we believe           speakers each month.
to keep set up costs down, Bar             the ﬁxed cost, no deposit model is one
WorksTM Inc, is focusing on acquiring      that we can make work, and which will     On the costs side, Bar WorksTM Inc.
long term leases on premises which         have real appeal amongst freelancers,     focuses on sites where long leases are
already have full restaurant and bar       contract workers and others wanng        available and with pre-set rent review
licenses as well as under ulized space.   work space in city centers”, says Bar     clauses, so that the Company knows
                                           WorksTM Inc.’s Chief Execuve,            exactly what its biggest single outlay is
In addion, in what is ancipated to       Jonathan Black.                           be in the years ahead. Design and
become an increasingly compeve                                                     refurbishment will also be done on
market, Bar WorksTM Inc. oﬀers its         The ﬁrst Bar WorksTM which opened in      ﬁxed price contracts to avoid large
customers an all-inclusive, no deposit     October 2015 is already proﬁtable and     budget overspends.
fee structure. This aspect of the          has aracted members through both
Company’s model is inspired by the         word of mouth and various markeng        Staﬀ costs are lower (as a percentage
long-term experience of its founders,      iniaves. It is clear that Bar WorksTM   of costs) than for other work space
who between them have more than 20         is providing a unique oﬀering in a        providers due to the mul-
years’ experience of using ﬂexible work    market which oﬀers very lile             funcon/discipline of the staﬀ.
space in leading cies around the          diﬀerenated product and where there
world and operang membership-             are no Main Street brands except          The Company’s plans for expansion
based businesses.                          WeWork.                                   include at least six further sites in New
                                                                                     York City, to ensure a recognizable
“Too many work space providers hit         Features of the Bar WorksTM model         brand within the city, as well as a
users with extra charges each month –      include:                                  spread of convenient locaons for
for phones, internet charges etc. – and    1. No deposit and members can leave       members. Directors of Bar WorksTM are
that can be both annoying and                   at any me aer the completed        already researching available and
damaging to entrepreneurial people. If          month paid for in advance, so no     suitable sites in other key cies, with
you are starng a new venture, or               noce period either.                 oﬀers made on properes in San
working on a ﬁxed price contract, the                                                Francisco and London in parcular,
last thing you need is a big surprise at   2. Networking. ‘Happy Hour’ is the        with the aim of taking the total
the end of the month. And some of the         best me to meet other co-             number of Bar WorksTM’ properes to
surprises can be really big, pushing          workers, and Bar WorksTM’ venues       not less than 20 in the next three
total space costs up by more than 50%         holds a ‘Happy Hour’ Monday to         years. The Directors and their real
in our experience.                            Friday from 6pm-8pm..                  estate advisers believe the potenal
                                                                                     for growth in the Bar WorksTM’
It is me for the work space industry to   3. Events. Bar WorksTM hosts a busy       por olio to be substanally higher.
             Case 1:18-cr-00759-JSR Document 120-2 Filed 07/22/20 Page 13 of 16

                                                                           Summary of this offer



Bar WorksTM Inc. has created a more        4. Parcipaon in one of the fastest    7. The Company oﬀers the opon to
vibrant, accessible and usable work           growing commercial property             buy back leases at any me aer
space environment for a variety of user       subsectors in the US and overseas.      the second anniversary of
needs – the freelancer, contract                                                      purchase at a 25% premium.
worker, entrepreneur and travelling        5. Bar WorksTM, Inc has completed a
execuve. At the same me, the                round of equity funding which        8. Matched bargain trading facility
Company will exploit niche venues with        allows the company to expand            will be available to allow earlier
full bar and catering licenses in             without the need for further            exit from the investment, with all
selected and ‘hot’ districts of cies in      outside equity.                         income rights transferable and
the US and elsewhere.                                                                 aaching to each lease.
                                           6. The lease has a reversionary
The Bar WorksTM model also oﬀers              interest which pays the investor     9. Full documentaon and tle
customers a clear and inclusive fee           the sum of their investment at the      provided for each work space unit.
structure – with no hidden extras. The        end of the lease term.
Directors believe this to be another key                                           10. Lifeme and Worldwide
diﬀerenator of their business model,                                                  membership of Bar WorksTM’
since established work space providers                                                 network of venues.
place addional monthly charges on
their customers even for the very basic
services of telephones and internet
access.

Because Bar WorksTM Inc. expects to
expand its model rapidly across several
major internaonal cies, the
Company is willing to sub-let a limited
proporon of work spaces via 10-year
leases to investors in order to raise
addional expansion capital.
In this Purchase Memorandum
investors have the opportunity to
invest on the following terms:

1. Purchase a workspace on a 10-year
   lease in Manhaan’s Tribeca one
   of the prime real estate spots in
   lower Manhaan with over 6,000
   sq . Select from three opons
   under the Wealthbuilder Program
   where you can receive returns of
   up to 16% per year.

2. Purchase price starts at $50,000
   for the Wealth Starter which
   consists of two workspaces and a
   return of 15% per year.

3. Income payable monthly from
   point of purchase – i.e., ﬁrst
   income received 14 days from
   point of purchase compleon.



BAR WORKS™ – Tribeca                                                                                                   13
            Case 1:18-cr-00759-JSR Document 120-2 Filed 07/22/20 Page 14 of 16

Application form

                                                                          BAR WORKS INC. – PURCHASE SUMMARY
HOW TO APPLY
You are required to complete the applicaon form. In
                                                                          Wealthbuilder Program opons:
addion you will also be sent two agreements which will
require signing once there are cleared funds. The ﬁrst is the
                                                                          Wealth Starter – 2 units - $50,000
Lease Purchase Agreement which is your purchase of a
sublease from Bar Works Tribeca, Inc. The second is the lease
                                                                          Wealth Accelerator – 3 units - $75,000
agreement you have with Bar Works Management, Inc. (a
wholly owned subsidiary of Bar Works, Inc.) which is the
                                                                          Wealth Builder – 5 units - $125,000
company that will enter a lease with the investor and
manage the workspace and pay the rentals.
                                                                          Select Opon: ........................................................
PLEASE RETURN COMPLETED DOCUMENTS TO:
                                                                          Total $ amount to be remied: .............................
Bar Works Services Inc.
47W 39th St
                                                                          INCOME PAYMENT DETAILS – payments direct to:
New York
10018
                                                                          ...............................................................................
USA
                                                                          ...............................................................................
Please send your wire transfer to the following accounts
depending on currency.
                                                                          Bank: ......................................................................
ALWAYS QUOTE ‘BAR WORKS’ REFERENCE NUMBER 97901
                                                                          Sort Code/SWIFT: ..................................................

                                                                          Account Number/IBAN: .........................................
GBP ACCOUNT                          AED ACCOUNT
Acct Name: CFX GBP CLIENT ACCT       Acct Name: CFX LTD AED CLIENT ACCT
Bank:      Barclays Bank Plc         Bank:      Barclays Bank Plc         Roung No (US): ....................................................
Address:   1 Churchill Place         Address:   1 Churchill Place
           London                               London
           E14 5HP                              E14 5HP
                                                                          Or by check to: ......................................................
Sort:      20-00-00                  Sort:      20-00-00
Swi Code: BARCGB22                  Swi Code: BARCGB22
Acct No:   63213447                  Acct:      47633211
IBAN:      GB04BARC20000063213447    IBAN:      GB74BARC20000047633211
                                                                          CLIENT INFORMATION

USD ACCOUNT                          AUD ACCOUNT                          Name: ....................................................................
Acct Name: CFX USD CLIENT ACCT       Acct Name: CFX LTD AUD CLT ACCT
Bank:      Barclays Bank Plc         Bank:      Barclays Bank Plc
Address:   1 Churchill Place         Address:   1 Churchill Place         Address: .................................................................
           London                               London
           E14 5HP                              E14 5HP
Sort:      20-00-00                  Sort:      20-00-00
                                                                          ...............................................................................
Swi Code: BARCGB22                  Swi Code: BARCGB22
Acct No:   84724111                  Acct:      44007722                  ...............................................................................
IBAN:      GB61BARC20000084724111    IBAN:      GB48 BARC20000044007722

CNY/CNH ACCOUNT                      EUR ACCOUNT                          Telephone: ............................................................
Acct Name: CFX LTD CNY CLIENT ACCT   Acct Name: CFX EUR CLIENT ACCT
Bank:      Barclays Bank Plc         Bank:      Barclays Bank Plc
Address:   1 Churchill Place         Address:   1 Churchill Place
                                                                          Email: .....................................................................
           London                               London
           E14 5HP                              E14 5HP                   Signature: ..............................................................
Sort:      20-00-00                  Sort:      20-00-00
Swi Code: BARCGB22                  Swi Code: BARCGB22
Acct No:   63313366                  Acct:      53269599                  Please let us know which agent introduced this
IBAN:      GB52BARC20000063313366    IBAN:      GB25 BARC20000053269599   investment to you:

                                                                          ...............................................................................
Please review the latest exchange rates and currency amounts
on www.BarWorksPartners.com/FXRates or speak to your
                                                                          Also please let us know the consultant’s name:
Broker/Agent for the latest rates
                                                                          ...............................................................................




14                                                                                                                 BAR WORKS™ – Tribeca
                          Case 1:18-cr-00759-JSR Document 120-2 Filed 07/22/20 Page 15 of 16

                                                                                                Bar Works in the Media
                                           There’s also free coffee involved.
                                           A former venture capitalist is planning to restore the former glory of Britain’s
                                           famous red telephone boxes by turning some of them into mini-offices for on-
                                           the-go workers.
                                              Jonathan Black, chief executive of New York City-based Bar Works, said his
This U.S. Firm Is                          company was refitting phone booths in five British cities with 25-inch screens,
                                           scanners, printers, a wireless mouse, and Wi-Fi connection—as well as free coffee.
Revamping Britain's                           “It’s an alternative to, say, Starbucks but obviously it provides you with total
Iconic Red Phone Booths                    privacy,” said Black, a Brit who lives in New York.
                                                                                                                               Telephone boxes outside the
                                              Privately-owned Bar Works launched in Manhattan last year, offering bar-
Into Mini-Offices                          themed workspaces in popular locations. Users pay a monthly subscription in         General Post Office in Blackpool
                                           return for access to the premises and unlimited use of office facilities.           Lancashire


REUTERS PW
U.S. firm to turn Britain's
                                                                                                Welcome to the office – it's
red phone boxes into
                                                                                                a bit of a squeeze: New
mini-offices
                                                                                                York firm to transform
A former venture capitalist is
planning to restore the former glory of                                                         iconic red phone boxes
Britain's famous red telephone boxes                                                            into mini work stations                   Call centre: The phone
by turning some of them into mini-
offices for on-the-go workers.                                                                                                            boxes will have a screen,
                                                                                                Some of Britain's iconic red phone
                                                                                                                                          printer and wi-fi
   Jonathan Black, chief executive of New York City-based Bar Works Inc, said his               boxes are set to be given an unusual
company was refitting phone booths in five British cities with 25-inch screens, scanners,       makeover by a New York co-working space firm.
printers, a wireless mouse and WiFi connection - as well as free coffee.                           Bar Works is to launch Pod Works in locations including London,
   "It's an alternative to, say, Starbucks but obviously it provides you with total privacy,"   Leeds and Edinburgh using old BT phone boxes as mini-work stations
said Black, a Brit who lives in New York.                                                       for those on the move.

Lancashire Evening Post
21st century twist for
iconic red box                                                                Britain's red telephone boxes to
AN iconic Preston phone box is                                                be turned into mini-offices for
about to be brought into the 21st
century with plans to turn it into a
                                                                              workers on the go
quirky work station.
   The transformation will see it                                             Red telephone booths across Britain to be
include Wifi, a printer and scanner, a                                        revived as mini-offices Getty Images With
wireless mouse, a 25 inch screen, a                                           advanced communication technologies
hot drinks machine and a powerbank Phone boxes on Market Street,              making the iconic British red telephone boxes
of plugs.                              Preston                                expendable, a US firm is all set to bring them
   The scheme is the brainchild of New York-based company Bar Works           back to use. Call boxes would be converted into min-offices for workers on-the-go.
Inc which plan to convert several unused phone boxes around the UK.              Bar Works Inc's chief executive Jonathan Black, a Briton living in New York, said
   ‘Pod Works’ will be launched in many places including London,              that his company will refurbish telephone kiosks with fully functional printers, scan-
Edinburgh and Norwich but a box in Preston has also been targeted.            ners, 25-inch screens and Wi-Fi.

                                                                                                Bold News/Media Website

Box office: The phone                                                                           Bar Works and Bold, a
booth which could                                                                               Part of the Rising World
become Norwich’s                                                                                of Co-Working Spaces
newest - and smallest
                                                                                                Co-working spaces are a fast-growing
- workplace                               The Norwich phone box in Tombland which could         part of New York City real estate,
                                          so be converted into a miniature office for           and Bar Works, headquarters of Bold HAPPY HOURS: Zoe Miller
                                          travelling businessmen.                               Media, is part of that growth. The      repurposed an old restaurant
In a telephone-box transformation
                                                                                                                                        to give her co-working space
worthy of Superman himself, one of                                                              space is a former Italian restaurant
                                                                                                                                        Bar Works a shot
Tombland’s red phone booths is to become Norwich’s newest shared office.                        turned office space that (hence the
   The project is the idea of New York-based Bar Works Inc, which has snapped up more           name) kept the bar. The spot is located in Midtown and led by
than a dozen of the boxes across the country and wants to refurbish them for the use of         Jonathan Black and Zoe Miller. The atmosphere of the space is
entrepreneurs.                                                                                  more relaxed than your typical office, with long tables and benches
   It says the location of the boxes makes them ideal for business people looking for           and comfortable seating in the former dining area instead of
affordable workspace in attractive locations.                                                   standard desks with swivel chairs.


          BAR WORKS™ – Tribeca                                                                                                                         15
     Case 1:18-cr-00759-JSR Document 120-2 Filed 07/22/20 Page 16 of 16




                           Bar Works™, Inc
                           47W 39th Street
                              New York
                                10018
                                 USA
                          www.barworks.nyc
16                                                             BAR WORKS™ – Tribeca
